                                            THE CITY OF NEW YORK
JAMES E. JOHNSON                           LAW DEPARTMENT                                          ALANA R. MILDNER
Corporation Counsel                            100 CHURCH STREET                       Labor and Employment Law Division
                                               NEW YORK, NY 10007                                   Phone: (212) 356-1177
                                                                                                      Fax: (212) 356-2439
                                                                                              Email: amildner@law.nyc.gov
                                                                    October 23, 2020

        BY ECF
        Honorable Edgardo Ramos
        United States District Court
        Southern District of New York
        40 Foley Square
        New York, New York 10007

                       Re: Arroyo v. Dep’t of Educ. of the City of N.Y.
                           Civil Action No. 19-CV-7416 (ER)
                           Law Dept. No. 2019-062549

        Dear Judge Ramos:

                       I am the Assistant Corporation Counsel in the Office of James E. Johnson,
        Corporation Counsel of the City of New York assigned to represent Defendant in this matter. I
        write to respectfully request a pre-motion conference for Defendant’s anticipated Motion to
        Dismiss the Amended Complaint pursuant to Fed. R. Civ. P. 12(b)(6). Defendant further
        respectfully requests that the Court strike those claims in the Amended Complaint that are
        outside the scope of the Court’s August 6, 2020 Order granting Plaintiff leave to re-plead.

        A.       Factual Background

                        Plaintiff was formerly employed by Defendant as a tenured chemistry teacher. In
        2017, Defendant charged Plaintiff with two Specifications concerning her failure to properly
        plan and execute lessons over the course of three consecutive school years, as well as her failure
        to implement pedagogical improvements. After an eleven-day hearing, a neutral hearing officer,
        Lisa D. Pollack, Esq., sustained the Specifications and determined that the proper penalty for
        Plaintiff’s incompetence was termination of her employment with Defendant.

        B.       Procedural History

                      In August 2019, Plaintiff, who was then pro se, brought the initial Complaint in
        this matter. On August 6, 2020, this Court granted Defendant’s motion to dismiss the
        Complaint. See Opinion & Order, ECF No. 24. The Court granted Plaintiff leave to re-plead
        only: First Amendment retaliation claims concerning an alleged June 2017 letter to the Special
        Commissioner of Investigation (“SCI”); Fourteenth Amendment equal protection claims
regarding arbitrator selection and race / national origin discrimination; and, Fourteenth
Amendment “stigma-plus” claims concerning Plaintiff’s placement on an alleged “Ineligible
Inquiry List”. Id. at p. 32.

           On October 9, 2020, Plaintiff, through her newly-retained counsel, filed an
Amended Complaint.

C.     The Amended Complaint Fails to Comply with the Court’s August 6, 2020 Order

                Plaintiff’s Amended Complaint seeks to add claims beyond those this Court
granted leave to re-plead. Plaintiff was granted leave to re-plead her First Amendment
retaliation claim regarding an alleged June 28, 2017 letter to SCI. Yet, Plaintiff’s Amended
Complaint alleges, for the first time, that Plaintiff contacted local news outlets in 2015 and
thereafter was excessed from The College Academy and received negative evaluations. 1 See
Amended Complaint, ECF No. 35, at ¶¶ 52, 84. Additionally, Plaintiff adds a cause of action
under the New York State Constitution’s free speech provision. Id. at ¶¶ 88 – 94. As Plaintiff
was not granted leave to plead additional claims, these claims should be stricken.

               Further, the Amended Complaint contains two other new allegations. Plaintiff
claims experiencing a hostile work environment on account of her Dominican national origin.
Amended Complaint, ECF No. 35, at ¶ 24. Plaintiff also now claims she was retaliated against
after contacting the New York State Division of Human Rights. Id. at ¶ 84. In dismissing the
initial Complaint, this Court stated that Plaintiff’s Title VII claims were barred by collateral
estoppel and would be futile to re-plead. ECF No. 24, at p. 24. Thus, to the extent the Amended
Complaint alleges Title VII claims, such claims must be stricken.

D.     Plaintiff’s Re-Pled First Amendment Retaliation Claim Remains Deficient

                Plaintiff alleges that she contacted SCI in June 2017 regarding perceived issues
with students’ grades at The College Academy. In granting Defendant’s motion to dismiss, this
Court found “that Arroyo’s complaints of grading fraud, made via internal school channels, are
‘part-and-parcel’ of her concerns as a school teacher and therefore cannot constitute protected
speech under the First Amendment.” ECF No. 24, at p. 24. The Court further noted that
Plaintiff’s alleged letter to SCI was sent ten days after Plaintiff was informed of the
Specifications. Id. at p. 25, n. 14. Plaintiff fails to plead any new facts regarding her alleged
letter to SCI and this Court should again dismiss this claim.

E.     Plaintiff’s Re-Pled Fourteenth Amendment Equal Protection Claim Concerning
       Arbitrator Selection Remains Deficient

               Plaintiff’s initial Complaint alleged that the existence of different arbitrator
selection mechanisms for hearings involving teachers and those involving administrators violated
the Fourteenth Amendment’s Equal Protection Clause. This Court, however, found that teachers
do not represent a suspect class and thus the “rational basis test” applies. ECF No. 24, at p. 29.
1
 These allegations contradict the hearing officer’s findings that Plaintiff was excessed from The
College Academy due to a decline in student enrollment and that Plaintiff’s performance issues
were documented as early as November 2014.
                                                2
As the Court noted, Defendant and Plaintiff’s bargaining unit, the United Federation of Teachers
(“UFT”), agreed to use arbitrator panels for hearings involving teachers in order to promote
efficiency, and Plaintiff failed to plead facts that would negate this rationale. Id. at p. 30.
Plaintiff’s Amended Complaint fails to plead any additional facts that would dispute Defendant’s
articulated rationale of using arbitrator panels to promote efficiency.

F.     Plaintiff’s Re-Pled Fourteenth Amendment Equal Protection Claim Concerning
       Race and National Origin Discrimination / Selective Enforcement Remains Deficient

               The Court interpreted Plaintiff’s initial Complaint to include allegations that
Defendant engaged in selective enforcement against Latina and Spanish-speaking teachers. See
Opinion & Order, ECF No. 24, at p. 31. The Court found, however, that Plaintiff failed to plead
that any similarly situated teacher who did not share Plaintiff’s characteristics was treated more
favorably. The Amended Complaint fails to cure this defect.

                Although Plaintiff alleges that non-Dominican colleagues were not removed from
their teaching positions, Plaintiff fails to allege that these teachers had similar pedagogical
deficiencies. Thus, Plaintiff fails to plead any facts that would suggest that similarly situated
non-Latina or non-Dominican teachers were treated differently. Although Plaintiff alleges that
her classroom space was reassigned to a Caucasian teacher, Plaintiff fails to plead any facts that
would plausibly suggest that room assignments were made on the basis of race or that Plaintiff
was similarly situated to that teacher. Vague, conclusory assertions of unequal treatment are
insufficient to state a Fourteenth Amendment claim. See Picinich v. N.Y. Dep’t of Educ., 16-CV-
844(CBA)(LB), 2016 U.S. Dist. LEXIS 144058, at *24 – 25 (E.D.N.Y. Oct. 14, 2016).

G.     Plaintiff’s Re-Pled Fourteenth Amendment Stigma-Plus Claim Remains Deficient

                 Plaintiff alleges that Defendant has placed her name on a list of individuals
ineligible for rehire. This Court previously dismissed Plaintiff’s stigma-plus claim, as Plaintiff
failed to plead that Defendant publicized this list or otherwise foreclosed Plaintiff from obtaining
employment elsewhere. ECF No. 24, at p. 27. The Amended Complaint conclusorily states that
Plaintiff’s status on this list prevents her from working at local private schools. ECF No. 35 at ¶
74. Plaintiff, however, fails to plead any facts that would plausibly suggest that Defendant
interfered with her external job prospects.

              Accordingly, Defendant respectfully requests that the Court hold a pre-motion
conference with respect to its anticipated motion to dismiss.

                                                             Respectfully Submitted,
                                                             /s/
                                                             Alana R. Mildner
                                                             Assistant Corporation Counsel
cc:    By ECF
       Stewart L. Karlin, Esq.
       Natalia Kapitonova, Esq.
       Stewart Lee Karlin Law Group, P.C.
       Attorneys for Plaintiff

                                                 3
